Citation Nr: 0907404	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1965 until December 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the Veteran also disagreed with a July 
2006 rating decision that denied entitlement to a temporary 
total evaluation for convalescence status post prostatectomy.  
However, the Veteran did not perfect his appeal for this 
issue as he failed to submit a timely Substantive Appeal 
after receipt of the May 2007 Statement of the Case.  As 
such, this issue is not presently before the Board. 
38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].

A review of the record reflects that in a September 2008 
statement in support of claim, the Veteran raised claims for 
entitlement to service connection for hammertoes, bunions and 
general anxiety disorder.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses additional 
development is necessary.  Specifically, the duty to assist 
has not been satisfied.  

As an initial matter, the record reflects there may be 
additional relevant private treatment records which have not 
been obtained.  Specifically, during the January 2009 Board 
hearing the Veteran noted he treated for hearing loss with a 
specialist, Dr. Dolgen, and with his family doctor at the 
Hernando Family Practice.  The Veteran also indicated he 
would submit an audiogram from Dr. Prednase.  The RO should 
attempt to obtain these records.  

The Veteran submitted an April 2006 private audiological 
evaluation from K.J.D., M.D., which was in a graph format and 
had not been converted to an appropriate numerical form.  
Thus, it is not clear from the report whether the Veteran has 
hearing loss as defined by 38 C.F.R. § 3.385.  Accordingly, 
this evidence requires translation by a certified specialist. 
See Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant 
but without interpretation as to relevant regulatory 
provisions, Board must obtain such medical interpretation.). 

Additionally, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Veteran has provided evidence which 
appears to document hearing loss in accordance with 38 C.F.R. 
§ 3.385, provided testimony of noise exposure during service, 
and provided evidence suggesting the current hearing loss  is 
related to the noise exposure during service.  Accordingly, 
the Veteran should be afforded a VA examination to determine 
the nature, extent, and etiology of the hearing loss. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran has a claim for entitlement to service connection for 
hearing loss pending which may affect the claim for 
entitlement to service connection for tinnitus.  Therefore, 
adjudication of the claim for tinnitus will be held in 
abeyance pending further development and adjudication of the 
Veteran's claim for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his hearing 
loss and tinnitus.  The RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  The RO/AMC shall 
specifically request medical records from 
Dr. Dolgen, Dr. Prednase, and the Hernando 
Family Practice and associate these 
records with the claims file.

2.  The RO/AMC shall arrange to have all 
graphical audiograms translated to numeric 
form by a VA audiologist.

3.  The Veteran shall be afforded an 
audiological examination to assess whether 
the Veteran has hearing loss within the 
meaning of VA regulations and/or tinnitus.  
Any and all indicated evaluations, 
including audiometric and speech 
recognition using the Maryland CNC should 
be performed.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and records of treatment 
for hearing loss and opine whether it is 
at least as likely as not (a 50 percent 
probability or more) that the Veteran has 
hearing loss and/or tinnitus that is 
related to his inservice acoustic trauma.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims fie, must be made 
available to the examiner for review in 
connection with the examination.

4.  When the development requested has 
been completed, the claims should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




